 1   Russell Brown
     CHAPTER 13 TRUSTEE
 2
     Suite 800
 3   3838 North Central Avenue
     Phoenix, Arizona 85012-1965
 4   602.277.8996
 5
 6                               UNITED STATES BANKRUPTCY COURT

 7                                        DISTRICT OF ARIZONA
 8
      In re                                              Chapter 13
 9
      EFRIN MATTHEW CARDENAS,                            Case No. 2-17-bk-01480-SHG
10
11    and                                                TRUSTEE’S RECOMMENDATION
                                                         ON SECOND MODIFIED PLAN
12    TRISHA LYNETTE CARDENAS,
                                                         Deadline is January 21, 2019
13
14    Debtors.

15            The Trustee has reviewed the Second Modified Chapter 13 Plan filed October 2, 2018.
16
              The Trustee notes the following problems, which must be resolved before recommending
17
     confirmation of the Plan:
18
              (1) Debtors have failed to remit plan payments are currently $3,393.72 in default.
19
20            (2) Debtors have failed to provide copies of their 2017 federal and state income tax returns.

21            (3) If Debtors bring the Plan payments current and provide copies of their tax returns, the
22   Trustee will file a Supplemental Recommendation
23
              SUMMARY: Pursuant to Local Rule 2084-10(b), by January 21, 2019, Debtors are to resolve
24
     the above issues or the Debtors must file an objection to the Recommendation and obtain a hearing
25
26   date. If neither is accomplished, then the Trustee could file a notice of intent to lodge a dismissal

27   order.                                                                           Rachel Flinn
                                                                                      2018.12.20
28
                                                                                      13:49:26 -07'00'
 1   Copy mailed or emailed to:
 2
     EFRIN MATTHEW CARDENAS
 3   TRISHA LYNETTE CARDENAS
     26658 NORTH BABBLING BROOKE DRIVE
 4   PHOENIX, AZ 85083
 5
     THE TURNAROUND TEAM
 6   1166 E. WARNER ROAD
     SUITE 205
 7   GILBERT, AZ 85296
 8
 9                   Jessica Morales
                     2018.12.20
10                   15:19:29 -07'00'
     _________________________________
11   jmorales@ch13bk.com
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28                                       -2-
